Citation Nr: 1635087	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder (hereinafter, "PTSD with depressive disorder"). 

2.  Entitlement to an effective date earlier than July 7, 2010 for the grant of service connection for PTSD with depressive disorder. 

3.  Entitlement to an effective date earlier than July 7, 2010 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Saindon, Esq. 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
September 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The September 2010 rating decision granted service connection for PTSD with depressive disorder and assigned a 70 percent evaluation effective July 7, 2010, and the March 2011 rating decision, in pertinent part, granted entitlement to a TDIU effective July 7, 2010. 

As will be discussed, the Veteran's claim has been adjudicated by the RO at various times as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In June 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to an effective date earlier than July 7, 2010 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In June 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim of entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder. 

2. The Veteran's claim for service connection for PTSD with depressive disorder was granted in a September 2010 rating decision; the decision was based in part on relevant official service department records that VA received that existed but had not been associated with the claims file when VA first decided the claim.

3. The Veteran's previously denied claim for service connection for PTSD with depressive disorder was received by VA on October 8, 1996, which is later than the date entitlement arose, and there are no communications prior to that date that may be considered a formal or informal claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for an earlier effective date of October 8, 1996, but no earlier, for the grant of service connection for PTSD with depressive disorder have been met.  38 C.F.R. §§ 3.156 (c)(1), (3); 3.400(b)(2) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Because the Veteran's claim of entitlement to an earlier effective date of October 8, 1996 is being granted in full, and as the increased initial rating claim has been withdrawn, as discussed below, any error as to the duty to notify and assist is harmless error.  See March 2012 representative's brief (arguing that an effective date of the date of the Veteran's 1996 PTSD claim is warranted).  

II. Withdrawal of increased initial rating claim

During his June 2016 Board hearing the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

III. Earlier effective date for PTSD with depressive disorder

Regardless of whether a prior decision in a claim becomes final, if at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  38 C.F.R. § 3.156 (c)(1) (2015).  An award made based all or in part on such service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156 (c)(3) (2015); See Mayhue v. Shinseki, 24 Vet. App. 273, 278   (2011); Shipley v. Shinseki, 24 Vet. App. 458, 463-64 (2011).  

Here, the Veteran's original claim of entitlement to service connection for PTSD with depressive disorder was received on October 8, 1996.  In correspondence received in December 1996, the Veteran reported that he served in the 504th tactical military police (MP) unit in Vietnam, and that he witnessed the body of a dead girl who had been run over by a truck, and stated that members of his unit were killed.  That claim was denied in a January 1997 rating decision.  That rating decision stated that the Veteran provided descriptions of claimed stressors, but it did not note that the Veteran's service department records were reviewed.  The decision also noted that a VA examiner diagnosed depressive disorder and alcohol abuse, but, as PTSD was not diagnosed on the VA examination, the question of whether the Veteran had verifiable stressors was deemed to be moot.  The Veteran filed another claim for PTSD in March 1998 which was denied in January 1999, with the RO stating that the evidence did not support a PTSD diagnosis or that a verified stressor occurred.  The Veteran claimed PTSD again in April 2002, which was again denied in July 2003 because of the lack of a verified stressor.  The Veteran filed another claim in July 2010 and PTSD with depressive disorder which was granted in a September 2010 rating decision; an effective date of July 7, 2010 was assigned.  That rating decision noted that the Veteran submitted daily logs for his MP unit describing combat dangers faced during service in Vietnam, and that the most recent VA examiner linked the Veteran's PTSD symptoms to those traumatic combat experiences.  

The Veteran, through his representative, asserts that because the September 2010 rating decision granting service connection for PTSD with depressive disorder was substantiated based on the Veteran's June 2010 submission of the daily MP logs, the original claim for service connection should be reconsidered, and the effective date for the grant of service connection for PTSD with depressive disorder should be October 8, 1996 pursuant to 38 C.F.R. § 3.156 (c).  

In June 2010, the Veteran retrieved daily logs for the 504th tactical MP unit from the National Archives and Records Administration (NARA), and submitted the logs to VA.  The logs noted that the unit engaged in combat and suffered casualties from enemy fire.  On review, it is apparent that these service department records existed at the time of the January 1997 rating decision but had not been associated with the claims file.  Moreover, as the Veteran identified his unit in correspondence submitted prior to that rating decision, the Board finds that VA had sufficient information to identify and obtain the records.  Thus, 38 C.F.R. § 3.156 (c)(2) is not for application.  Finally, although the January 1997 rating decision noted that the Veteran did not have a current diagnosis of PTSD, as previously discussed, the Board finds that the psychiatric claim denied at that time is properly expanded to constitute PTSD with depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board finds that the September 2010 rating decision granting service connection for PTSD with depressive disorder was based, in part, on the daily MP logs.  As previously noted, the August 2010 VA examination report cited by that rating decision noted a link between the combat dangers documented in the daily MP logs and the Veteran's psychiatric symptoms.  Specifically, that examiner stated that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV) criteria for a diagnosis of PTSD based on exposure to combat stress as a member of the MP unit.  The examiner further stated that the combat dangers faced by the Veteran's unit described in the logs most likely caused his PTSD symptoms of re-experiencing, avoidance, and hyperarousal, and that the Veteran also qualified for a diagnosis of depressive disorder as secondary to his PTSD.  

Accordingly, the Board concludes that the September 2010 rating decision granting the claim of service connection for PTSD with depressive disorder was based in part on service department records that are related to the Veteran's in-service stressors, and that those records were received by VA in June 2010 after the January 1997 rating decision which first denied the claim for service connection for PTSD with depressive disorder.  Therefore, section 3.156(c) applies, which requires VA to reconsider the prior denial without regard to new and material evidence.  The date of the original claim therefore controls, as it is later than the date entitlement arose.  See  38 C.F.R. § 3.400(b)(2).

Furthermore, the Board finds no communications prior to October 8, 1996 that may be considered a formal or informal claim of entitlement to service connection for PTSD with depressive disorder, nor is there any argument by the Veteran that an effective date earlier than October 8, 1996 is warranted. 

For these reasons, the earliest effective date for the grant of service connection for PTSD with depressive disorder is October 8, 1996, the date of receipt of the Veteran's original claim of entitlement to service connection for PTSD.  38 C.F.R.     §§ 3.156 (c)(1), (3); 3.400(b)(2).  The Board acknowledges the Veteran's efforts to obtain his service records at the NARA and thanks him for his distinguished combat service.  


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder is dismissed.  

Entitlement to an earlier effective date of October 8, 1996, but no earlier, for the grant of service connection for PTSD with depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In light of the Board's grant of an earlier effective date for service connection for PTSD with depressive disorder, the Veteran's claim of entitlement to an earlier effective date for a TDIU rating must be remanded.  The AOJ must assign the initial rating for the Veteran's PTSD with depressive disorder prior to July 7, 2010 in the first instance, and, since the matter of the TDIU depends on that evaluation, the claim for a TDIU must be remanded as inextricably intertwined with that issue.  See 38 U.S.C.A. § 7104 (a) (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for an increased initial rating for the Veteran's PTSD and depressive disorder prior to July 7, 2010.  If, as a result of that adjudication, a TDIU rating is not granted effective October 8, 1996, the Veteran and his representative should be furnished a supplemental statement of the case regarding the effective date of the TDIU rating and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


